Citation Nr: 1101428	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  94-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating for schizophrenia in excess 
of 10 percent prior to June 3, 2004, in excess of 30 percent from 
September 7, 2001, and in excess of 50 percent from June 3, 2004.

2.  Entitlement to a total disability rating based upon 
unemployability (TDIU) prior to August 23, 2004.  

(A ruling on the Veteran's motions of clear and unmistakable 
error (CUE) in December 1955, August 1985, August 1986, July 
1989, March 1994, and April 2007 Board decisions is the subject 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Julie Jetton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to March 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico which granted service connection for schizophrenia 
and assigned a 10 percent disability rating effective May 9, 
1989.  The Veteran presented testimony at a personal hearing at 
the RO in February 2001.  The Veteran is currently assigned a 10 
percent rating from May 9, 1989, to September 6, 2001; a 30 
percent rating from September 7, 2001, to June 2, 2004; and a 50 
percent rating from June 3, 2004.  However, as those increases do 
not represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In April 2007, the Board denied the Veteran's claim.  The Veteran 
filed a timely appeal of the decision to the United States Court 
of Appeals for Veterans Claims, and pursuant to a Joint Motion 
for Remand, a January 2009 Order vacated the Board's decision and 
remanded the matter for compliance with the instructions in the 
Joint Motion for Remand.

The issue of entitlement to a TDIU prior to August 23, 2004, is 
REMANDED to the RO.

FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that prior to September 7, 2001, the Veteran's symptoms 
and manifestations resulted in definite impairment of social and 
industrial adaptability, or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  From September 7, 2001, to June 2, 2004, the Veteran's 
symptoms and manifestations more nearly approximated occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

3.  The competent and probative evidence preponderates against a 
finding that from June 3, 2004, the Veteran's symptoms and 
manifestations resulted in severe impairment of social and 
industrial impairment or total social and industrial 
inadaptability; or occupational and social impairment with 
deficiencies in most areas, or total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
schizophrenia have not been met prior to September 7, 2001.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 4.1, 4.2, 4.10, 
4.132, Diagnostic Code 9204 (1996) (prior to November 7, 1996); 
38 C.F.R. § 4.130, DC 9204 (effective November 7, 1996) (2010).

2.  The criteria for an initial rating in excess of 30 percent 
from September 7, 2001, to June 2, 2004, for schizophrenia have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9204 (effective November 7, 1996) 
(2010).

3.  The criteria for an initial rating in excess of 50 percent 
for schizophrenia from June 3, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 4.1, 4.2, 4.10, 
4.132, DC 9204 (1996) (prior to November 7, 1996); 38 C.F.R. § 
4.130, DC 9204 (effective November 7, 1996) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's disagreement with his 
initial rating following the grant of service connection for 
schizophrenia.  A 10 percent rating was assigned from May 9, 
1989.  To the extent that the Veteran claimed he was worse, the 
RO has assigned a 30 percent rating from September 7, 2001, to 
June 2, 2004, and a 50 percent rating, effective June 3, 2004.  
He claims that it is more disabling than currently rated.

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the Veteran's appeal, the laws and regulations governing 
the evaluation of mental disorders were amended, effective 
November 7, 1996.  61 Fed. Reg. 52,695 (1996), 38 C.F.R. Part 4, 
4.125 to 4.130 (1996-2010).

Where a law or regulation changes after a claim has been filed, 
but before the administrative appeal process has been concluded, 
the Board considers both the former and the current schedular 
criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  The 
retroactive reach of that regulation can be no earlier than the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 2002).  
The Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  The 
Board must apply both the old regulation and the new regulation 
for the period after the change was made.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2010).

A review of the record demonstrates that the RO considered the 
old and new rating criteria, and the Veteran was made aware of 
the changes.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the regulations in effect prior to November 7, 1996, for 
evaluation of schizophrenia under a general rating formula for 
psychotic disorders, a 100 percent rating was warranted for 
active psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  A 70 percent rating was warranted for 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 50 percent rating was 
warranted for considerable impairment of social and industrial 
adaptability.  A 30 percent rating was warranted for definite 
impairment of social and industrial adaptability.  A 10 percent 
rating was warranted for mild impairment of social and industrial 
adaptability.  38 C.F.R. Part 4, Diagnostic Code 9204 (prior to 
November 7, 1996).

"Definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of social 
and industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 
4752 (1994).  The Board is bound by that interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 2002).

The revised regulations establish a general rating formula for 
mental disorders and assign disability evaluations according to 
the manifestation of particular symptoms.  A 30 percent rating is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (1997-2010).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health and illness.  Diagnostic 
and Statistical Manual of Mental Disorders, American Psychiatric 
Association, at 32 (4th ed. 1994) (DSM- IV); 38 C.F.R. §§ 
4.125(a), 4.130 (2010).  GAF scores ranging from 71 to 80 mean 
that if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning (e.g. 
temporarily falling behind in school work). GAF scores ranging 
from 61 to 70 mean some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. GAF scores ranging from 
51 to 60 mean moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers). GAF scores 
ranging from 41 to 50 mean serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).

In a March 1994 decision, the Board reopened a claim of 
entitlement to service connection for an acquired psychiatric 
disorder based on receipt of new and material evidence and 
granted service connection for schizophrenia.  Based on the 
Board's decision, an April 1994 rating decision granted service 
connection for schizophrenia, effective May 9, 1989, and assigned 
a 10 percent rating, with an examination to be scheduled to 
assess the current impairment of his service-connected 
psychiatric disorder.  The 10 percent rating was continued in an 
April 1996 rating decision.  The case was appealed to the Board 
which then remanded the issue for further development.  After a 
VA examination in June 2004, a June 2004 rating decision 
increased the rating to 50 percent, effective June 3, 2004.  A 
May 2007 rating decision increased the rating to 30 percent for 
the period from September 7, 2001, to June 2, 2004.

Service medical records show that inservice the Veteran was 
hospitalized for treatment of an acute dissociative reaction 
after which he was medically discharged from service.

Post service private medical records show that the Veteran was 
diagnosed with schizophrenia, chronic, undifferentiated type.  
Evidence of record shows that the Veteran worked at several 
different places and his last employment was as a chemical 
operator for 14 years ending in June 1981 when he received 
disability benefits due to a condition diagnosed as panic 
disorder, effective in June 1981.  Prior to the grant of service 
connection in 1989, several private medical records in 1981 and 
1982 related to disability insurance claims indicate that the 
Veteran was totally disabled.

Social Security Administration (SSA) records show that in a June 
1982 decision, the Veteran was awarded disability insurance 
benefits commencing in March 1982.  All the evidence considered 
was prior to the SSA decision in June 1982.

At a VA examination in February 1989, the Veteran complained of 
anxiety attacks and nightmares that were alleviated with 
medication.  Clinical findings were that the Veteran was alert, 
oriented times three, and euthymic, although his countenance was 
serious.  His speech was logical, coherent, and relevant.  He 
denied having hallucinations and suicidal or homicidal ideation.  
The assessment was chronic schizophrenia, undifferentiated type, 
by history, which was stable.

The Veteran was seen for follow-up of medication in April and May 
1989.  He was euthymic and denied hallucinations and suicidal and 
homicidal ideations.  In May 1989, he was discharged from the VA 
psychiatric clinic given that he was in no acute state and that 
privileges for long term treatment had expired.  He was referred 
to a state facility.

Outpatient progress notes from a state mental health clinic show 
that the Veteran was seen approximately every two to three months 
from June 1989 to July 1996.  He usually went to the appointments 
alone.  When first seen in June 1989, having been referred by VA, 
he described having visual and auditory hallucinations.  He had 
complaints of sleep disturbance.  At the following appointments 
he stated that he was feeling better and had fewer visual 
hallucinations.  He was alert, coherent, and oriented times 
three.

At an October 1989 hearing before the Board, the Veteran reported 
that since he separated from service, he felt like he was a 
different person mentally.  He had trouble holding a conversation 
and felt he couldn't talk to many people.  

Private treatment records show that in December 1989, the Veteran 
reported that he had improved with medication.  He no longer had 
hallucinations.  Mentally he seemed stable, his memory seemed 
integrated, and his speech was normal, coherent, and relevant to 
the theme.  During 1990 he denied visual and auditory 
hallucinations, ideas of reference, and suicidal or homicidal 
ideas.  He was described as relaxed and in contact.  On occasion 
he reported having insomnia and nightmares.  At appointments in 
1994, he was described as asymptomatic or stable.  In May 1995, 
he was doing well, sleeping regular and eating well.  He denied 
having bad ideas but mentioned sometimes having suicidal ideas.  
He looked alert, active, conscious, and oriented times three.  In 
August 1995 and April 1996, he was alert and coherent and also 
felt anxious.  Throughout the period he continued on medication.

A medical certificate in May 1990 completed by Dr. L.A.T. for a 
long term disability insurance claim notes that the Veteran had 
been seen on that date and his subjective symptoms were anxiety, 
nervousness, irritability, restlessness, ideas of reference, 
delusions, and hallucinations.  Objective findings were 
tachycardia, shortness of breath, numbness in the upper and lower 
extremities, dizzy spells, stomach discomfort, high blood 
pressure, and psoriasis.  The diagnosis was schizophrenia, 
undifferentiated type with anxiety, depression, and conversion 
symptoms.  As to degree of disability Dr. L.A.T. indicated that 
the Veteran had not been able to do any work and would never be 
able to work.

In May 1994, Dr. L.A.T. wrote that the Veteran had been his 
patient since March 15, 1982, and was treated with minor and 
major tranquilizers, hypnotics, and individual psychotherapy.  He 
was very nervous, restless, easily upset, irritable, suspicious, 
mentally disturbed, and insomniac.  He did not relate with people 
and quite often argued with his wife and sons.  Dr. L.A.T. 
considered the Veteran unable to establish normal interpersonal 
relationships and to present a definite impairment to establish 
and maintain effective relationships with people.  He was also 
unable to adapt himself and to get along well in the social and 
industrial environment consequently presenting a definite and 
considerate impairment in both areas.  The diagnosis was 
schizophrenic disorder chronic undifferentiated type.  The 
psychiatrist opined that the Veteran was considered to be totally 
and permanently disabled for gainful employment.

At a VA examination in September 1994, the claims folder and 
hospital records were reviewed by the examiner.  The Veteran 
reported that he was receiving mental health treatment and was 
taking medication for anxiety and schizophrenia.  Mental status 
examination revealed that he was alert and oriented times three.  
His mood was depressed and he appeared to be somewhat sleepy.  
His affect was blunted.  He had poor eye contact and his 
attention was fair.  His concentration was fair as was his 
memory.  His speech was clear and coherent.  He was not 
hallucinating.  He was not suicidal or homicidal and exhibited 
good impulse control.  The diagnosis was schizophrenia, residual 
type, and the GAF assigned was 75.

The report of a VA Social and Industrial field survey in 
September 1994 shows that the Veteran had not been employed since 
1981 and was receiving treatment at a state mental health clinic.  
The information gathered was not consistent as to whether he 
stayed most of the time at his sister's home or at his own house 
and whether he drove a car, as he and his sister stated that he 
primarily stayed with family and did not drive a car, yet three 
neighbors stated that he lived alone in the country and drove to 
visit his sister to have lunch and to help out around her home.  
The sister described the Veteran as ill-humored and he had 
frequent insomnia but was unable to provide additional 
information about the Veteran's psychiatric condition or his 
behavior.  A neighbor with whom the Veteran conversed related 
that the Veteran's conversation was logical and coherent.  The 
Veteran helped his sister with the house and yard chores and 
fixed things at home.  He described the Veteran's behavior as 
adequate and no abnormal behavior was reported.
A January 1995 supplementary claim for disability benefits from 
an insurance company, completed by his attending physician, noted 
the Veteran was last seen for schizophrenia, nondifferentiated 
type, in January 1994 and his visits were every three months.  
His subjective symptoms were tachycardia, insomnia, gastric 
sensations, trembling, and incoordination.  He had not been 
confined to a hospital.  His condition remained unchanged.  He 
had a psychological limitation.  His physical impairment was 
severe limitations of functional capacity.  His mental or nervous 
impairment was severe.  He had significant loss of psychological, 
physiological, personal, and social adjustment.  He was totally 
disabled from any occupation and would never be able to resume 
any work.  He was not a suitable candidate for further 
rehabilitation services.

VA outpatient treatment records show that in February 1995 the 
Veteran was referred to a Mental Hygiene Clinic for evaluation of 
psychosis.  He was alert, oriented, coherent, and relevant.  He 
admitted to having occasional hallucinations and auditory and 
visual experiences.  His mood was anxious and he was restless.  
His memory and intellectual functioning was within normal limits.  
He had poor insight.  The assessment was past history of 
schizophrenia, chronic undifferentiated type with no psychosis at 
present; rule out panic attacks without agoraphobia; and rule out 
somatization disorder.  He was admitted to outpatient treatment 
at a VA mental health clinic and was to return three months 
later.  In June 1995, he was stable and in control.

A medical certificate dated in March 1995 from the Mental Health 
Program of Puerto Rico at a Psychiatric Hospital in Ponce, Puerto 
Rico, shows that the Veteran began to receive treatment in the 
Ponce Mental Health Program outpatient clinics in April 1955 and 
his last visit was in February 1995.  He had never been 
hospitalized at that institution.  He continued to receive 
treatment at the outpatient clinic for chronic schizophrenic 
reaction of the non-differentiated type.

VA outpatient treatments records in March 1997 show that the 
Veteran complained of poor sleep.  He was alert, oriented times 
three, coherent, and with blunted affect and poor rapport.  He 
was not actively hallucinating and had no suicidal or homicidal 
ideations.  He was to return four months later.
At a VA mental disorders examination in June 1998, the Veteran 
reported that he had not been hospitalized since shortly after 
service.  He reported that he had not worked since 1981.  He had 
been separated from his wife and children since 1986 when they 
moved to Delaware.  He described all sorts of somatic symptoms, a 
sensation of confusion and at times fear.  Clinical findings were 
that the Veteran was not actively delusional or hallucinating but 
there was looseness of associations in his speech and he seemed 
somewhat depressed.  He appeared upset at the course of his 
appeal with VA and feeling that he was treated unfairly by the 
Army.  He was at times appearing to cry, though there was no 
evidence of tears.  He was not considered actively suicidal or 
homicidal.  His affect was somewhat inappropriate, although he 
was somewhat histrionic also.  His mood was depressed.  He was 
oriented in person, place, and time.  Memory was fair and 
intellectual functioning was average.  His judgment was fair and 
insight was superficial.  The diagnosis was schizophrenia, 
residual type, depressed; and some histrionic personality 
features.  A GAF of 65 was assigned.

A certification issued in June 1998 by a psychiatrist at the 
Outpatient clinic of the Ponce Mental Health Program shows that 
the Veteran was seen in April 1955 and his last visit was in July 
1996.  He had not been hospitalized at the Psychiatric Hospital 
in Ponce, and was not receiving treatment at the outpatient 
clinic service at that time.  His diagnosis was chronic 
schizophrenic reactions, undifferentiated type.

VA outpatient treatment records in March 1999 show that the 
Veteran was alert, oriented times three, coherent, anxious of 
mood, concrete, and referential.  He had no hallucinations, or 
suicidal or homicidal ideations.

In March 2000, the Veteran received VA vocational counseling and 
was found eligible and entitled to vocational rehabilitation 
services.  Achievement of a vocational goal was reasonable and 
feasible.  A supervisory session in October 2000 indicated that 
the Veteran was following the plan and was well motivated toward 
course activity.  For the months from January to April 2001, when 
a rating was provided for his classes, he received ratings of 
outstanding or satisfactory, and then for the months of July and 
August 2001 the ratings were unsatisfactory.  However, he 
successfully completed a 12 month course in electronic mechanics 
in August 2001.  He then participated in a plan to help him 
obtain and sustain employment.  In April 2002, however, he stated 
that he had been receiving benefits from SSA based on 
unemployment since 1982 due to his nerves and his case with VA 
was on appeal.  Therefore, for those reasons, he did not desire 
employment.

VA outpatient treatment records show that in September 2000 and 
January 2001 when the Veteran was seen for medication follow-up 
purposes, he was cooperative, spontaneous, logical, coherent, and 
relevant.  He was oriented times three.  He was not actively 
suicidal, delusional, homicidal, or hallucinating at that time.  
In September 2000 he had fair judgment, adequate memory, and 
superficial insight.  In January 2001 he was spontaneous, anxious 
with congruent affect and his judgment was considered poor with 
no true insight into his mental condition.  The GAF scores were 
55 and 50 respectively.

The Veteran testified at the RO in February 2001 as to the 
symptoms and manifestations of his psychosis and the effect on 
his daily activities.   The Veteran stated that he felt that he 
was increasingly tired, and that sometimes when sitting in his 
living room, he was overwhelmed with exhaustion and had to get in 
bed.  He stated that after eating, he felt gas pains that he had 
been told were related to anxiety.  When he felt those pains, he 
would hold his breath.  He stated that when he took anxiety 
medication, he sometimes felt like he was about to fly, and that 
at times he thought he saw people in the wall that he did not 
recognize.  He sometimes heard voices calling his name and felt 
like someone was pursuing him.  He relayed a history of waking up 
with panic attacks, but that since he had begun to take anxiety 
medication, he had noticed a decrease in "blood pressure" and 
panic.  He had thought of suicide in the past, and felt more 
depressed and suicidal when he was having a flare-up of 
psoriasis.   He stated that he received mental health treatment 
every three months in order to manage his medications.  His 
medications had recently been changed in order to combat his 
insomnia.  He stated that he stopped working in 1981 due to high 
blood pressure, which was later determined to be related to his 
nerves.  He stated that he did not complete any tasks at home 
because it was hard for him to focus.  

At a VA examination in March 2001, the examiner noted that no 
hospitalizations were shown in the computer file.  The Veteran 
lived with his wife.  Clinical findings were that he was clean 
and adequately dressed and groomed.  He was alert and oriented 
times three.  His mood was depressed and his affect was 
constricted.  His attention was good.  His concentration and 
memory were fair.  His speech was clear, coherent, and soft.  He 
was not hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The diagnosis was schizophrenia, residual type, with 
anxiety and depressive features, mild.  A GAF score of 80 was 
assigned.

The report of an unannounced Social and Industrial field survey 
in April 2001 shows that the Veteran was clean and dressed.  
Although previously the Veteran and his wife were separated, they 
were once again living together.  He reported that he was 
attending school in the mornings and afterwards he watched 
television and was idle at home.  Sporadically, he conversed with 
his neighbors and visited his relatives.  The Veteran's wife 
reported that the Veteran seldom was involved in any home tasks.  
A neighbor who was interviewed reported that the Veteran was a 
good person with whom he conversed sporadically.  He was mostly 
at home.  His behavior at home was described as normal.  No 
abnormal behavior was reported.  The Veteran reported that at 
night, he experienced symptoms of panic attacks, including 
shortness of breath, heart palpitations, and needle-like 
sensations in his extremities.  He at times heard voices calling 
his name.  

A Certificate of Graduation issued in September 2001 by the 
Registrar of the Institute of Bank and Commerce certifies that 
the Veteran completed all of the requirements for graduation in 
the course of Electronic Technology in August 2001.

VA outpatient treatment records for the period from April 2001 to 
May 2003 show that the Veteran was cooperative, logical, 
coherent, and relevant.  There was no evidence of active suicidal 
or homicidal ideation, delusions, or hallucinations.  His 
cognitive functions were preserved.  At the majority of visits he 
was oriented in all three spheres but on several occasions he was 
not oriented to time.  He was anxious, with depressed affect or 
inadequate affect.  He was sleepy during one interview.  He had 
impaired judgment and no insight.  His memory was also found 
intact, and that he had adequate judgment and superficial 
insight.  He was adequately dressed and kept.  At times he 
complained of forgetfulness or memory loss, and reported 
occasionally hearing his name called or having a sensation of 
somebody walking by his side.  A GAF score of 50 was assigned in 
April 2001, however, at the other visits a GAF score of 55 was 
assigned.

A February 2003 handwritten statement from a Professor indicates 
that the Veteran made a supreme effort in his electronic course 
to concentrate and to do the jobs that were assigned.  Because he 
had to take several prescribed medications his work and tests 
were deficient, even when he was granted special accommodations 
due to his condition.  His medications made him sleepy and he had 
headaches and dizziness.

VA outpatient treatment records for the period from May 2003 to 
June 2006 show medication follow-up treatment for schizophrenia.  
When seen throughout this period, he was cooperative, 
spontaneous, logical, coherent, and relevant.  He was adequately 
dressed and kept.  At most visits he was oriented to place, 
person, and time.  At several visits he was disoriented as to 
time.  At times he had complaints of poor memory.  His memory was 
variously found to be intact, poor, or adequate.  At one visit 
his judgment was found to be adequate, however, at other visits, 
his judgment was poor.  His insight was superficial or none.  His 
mood and affect were depressed and anxious at most visits.  At a 
visit when he expressed his belief that he was not adequately 
compensated, anger was included.  At one visit, inadequate affect 
was noted.  There was no evidence of active hallucinations, 
delusions, or ideas of harming self or others.  His cognitive 
functions were preserved.  Where entered, his GAF score at 
outpatient treatment visits was 55.

A disability evaluation form completed in August 2003 for an 
insurance claim shows that there was a psychological limitation 
in addition to physical limitations.  His mental/nervous 
impairment was categorized as Class 4, that he was unable to 
engage in stress situations or engage in interpersonal relations 
and had marked limitations.  The doctor noted that the Veteran 
had persistent drowsiness as a consequence of medication for a 
mental condition and was unable to work.

In May 2004, the Veteran's wife submitted a statement that the 
Veteran's mental condition had deteriorated.  She stated that 
although he would begin a conversation well, he would suddenly 
change the subject, misinterpret what was being said, and become 
angry.  His anger caused their separation for 14 years.  She 
contended that his anxiety caused his blood pressure to rise, and 
that the Veteran was admitted to the hospital a number of times 
for high blood pressure.  

At a private psychiatric evaluation in early June 2004, the 
Veteran complained of feeling anxious, irritable, and angry and 
that he had sleep disturbance.  He also complained of feeling 
observed, quite anxious, and suspicious, and claimed that people 
were staring at him and making fun of him when he was out.  He 
also had physical complaints.  Clinical findings were that he 
appeared clean and neat.  He was cooperative and collaborated 
with the interview process.  He was alert, oriented times three, 
coherent, logical, and relevant.  His speech was somewhat 
pressurized, but there was no evidence of looseness of 
associations or thought derailment.  His mood was anxious, 
irritable, angry, and sad.  His affect was constricted to blunt.  
He denied having suicidal or homicidal ideation, yet expressed 
ideas about life not being worth living.

The Veteran expressed ideas with paranoid trends.  He also 
expressed ideas of reference, hopelessness, worthlessness, and 
helplessness.  He denied auditory or visual hallucinations.  He 
verbalized hearing voices in the past.  He did not appear 
hallucinative during the interview process.  He had low self 
esteem, energy, and interest.  He lacked good social skills and 
had been isolative, avoiding social contact and group 
participations.  His attention and concentration were slightly 
diminished.  There was no evidence of gross memory impairment.  
His insight and judgment were fair.  He was presenting signs and 
symptoms of mood disorder and psychosis that seemed residual at 
the time of the evaluation.  He was taking medication.  The 
diagnoses were schizoaffective disorder, depressed; rule out 
schizophrenia, chronic, undifferentiated type; and rule out major 
depression with psychosis.  His GAF was 45-50.

Two days later, at a VA examination in June 2004, the examiner 
noted that the Veteran had been in ambulatory psychiatric 
treatment at a VA clinic for a long period of time with a 
diagnosis of schizophrenia, undifferentiated type.  In his last 
visit to the psychiatrist in the last three years, a GAF score of 
65 was established by the treating psychiatrist.  At the last VA 
examination in March 2001, the report established a diagnosis of 
schizophrenia, residual type with anxiety and depressive features 
with a GAF score of 80.  He had also received outpatient 
treatment at a State Psychiatric Outpatient Clinic but was never 
hospitalized.  There was no past history of psychiatric 
hospitalization at a VA medical center.

The Veteran reported having completed an electronic course 
through a vocational rehabilitation program.  He was living 
alone, liked to watch television and received visits from his son 
and grandchildren.  The Veteran reported his symptoms but did not 
report psychotic symptoms and did not report cognitive symptoms.  
Clinical findings were that the Veteran was appropriately dressed 
with adequate hygiene.  He was not spontaneous.  He was alert, 
aware, and in contact with reality.  There was evidence of 
moderate psychomotor retardation.  His thought process was 
coherent and logical.  There was no looseness of association and 
no evidence of disorganized speech.  There was no evidence of 
delusions and no evidence of hallucinations.  He had no phobias, 
obsessions, panic attacks, or suicidal ideas.  His mood was 
depressed.  His affect was constricted and appropriate.  He was 
oriented times three.  His memory for recent, remote, and 
immediate events was intact.  His abstraction capacity was normal 
and his judgment was fair.  His insight was fair.

The examiner opined that the signs and symptoms described were 
moderately interfering with the Veteran's employment and social 
functioning.  There was no impairment of thought process and 
communication.  There was no evidence of inappropriate behavior.  
The Veteran was able to maintain basic activities of daily 
living.  The diagnosis was schizophrenia, residual type and no 
other mental disorder was found.  His GAF at that time was 60.  
The examiner stated that the Veteran had moderate symptoms and 
moderate difficulty in social and occupational functioning, which 
meets the DSM-IV criteria to establish a GAF score of 60.

The examiner opined that after reviewing the claims folder and 
performing a clinical history and mental status examination, it 
was his opinion that the Veteran's mental disorder was moderately 
interfering with his social and occupational functioning.

VA outpatient treatment records show that although in June and 
October of 2005 and February 2006, he was disoriented as to time, 
when seen in May and June 2006 he was alert and oriented in time, 
place, and person and was well groomed. GAF scores assigned 
during this period were 50 and 55.

On June 2010 private psychiatric evaluation, the psychiatrist, 
L.A.T., stated that he had treated the Veteran from 1982 to 1990.  
The Veteran's history was summarized that following service, he 
became mentally disturbed, aggressive, and destructive.  He was 
hospitalized and treated with electro-convulsive therapy.  He was 
able to work until 1981, when he experienced a relapse of 
symptoms.  From 1982 to 1990, the psychiatrist treated him on 
regular basis, including prescribing different kinds of 
tranquilizers, anti-psychotic and hypnotic medications, with no 
improvement.  During the treatment of the Veteran, the 
psychiatrist considered to the Veteran to be totally and 
permanently disabled.  The Veteran's diagnosis was schizophrenic 
disorder, chronic undifferentiated type, schizophrenic disorder, 
residual type.  A GAF score of 40 was assigned.  The examiner 
stated that during the time that he treated the Veteran, he was 
unable to establish normal interpersonal relationships with 
others.  The Veteran was unable to adapt himself or get along in 
any social or industrial environment, with considerable 
impairment in both areas.  The psychiatrist stated that in his 
opinion, a current finding of a total and permanent disability 
would still remain applicable to the Veteran's current 
functioning.  His prognosis was poor.  

After considering all the evidence of record, it is the opinion 
of the Board that an initial rating in excess of 10 percent under 
the prior or revised regulations is not warranted prior to 
September 7, 2001.  Furthermore, the Board finds that a rating in 
excess of 30 percent under the prior or revised ratings was not 
warranted, from September 7, 2001, to June 2, 2004.  Further, the 
Board finds that an initial rating in excess of 50 percent under 
the prior or revised regulations from June 3, 2004, is not 
warranted for schizophrenia.
Although the Veteran is in receipt of SSA disability benefits, 
the evidence on which the decision was based is dated prior to 
June 1982.  In addition, the Board notes that the criteria used 
by the SSA in making that determination differ from those shown 
in the regulations by which the Board is bound.

With regard to whether a rating in excess of 10 percent is 
warranted under the prior regulations or under the revised 
regulations from November 6, 1996, the Board finds that a rating 
in excess of 10 percent is not warranted prior to September 7, 
2001.

Prior to that time, although a private medical doctor, Dr. 
L.A.T., indicated in May 1990 and January 1995 that the Veteran 
was unable to work, those statements were provided for a long 
term disability insurance claim and included symptoms related to 
other disabilities.  In May 1994, Dr. L.A.T. opined that the 
Veteran was considered to be totally and permanently disabled for 
gainful employment.  However, at a VA examination approximately 
four months later in September 1994, a GAF score of 75 was 
assigned, which demonstrates transient symptoms which are 
expectable reactions to psychosocial stressors.  The Board finds 
that September 1994 VA examination opinion of greater probative 
value as the VA examiner reviewed the entire claims folder, to 
include service medical records and private and VA outpatient 
treatment records, conducted a thorough examination of the 
Veteran, and had the report of an S&I survey to verify the 
Veteran's behavior in the community.  The report also suggests 
that the Veteran's psychiatric illness was not as disabling as 
his private physician suggested, and that even if there was a 
great degree of impairment at times, at least in September 1994, 
the impairment was no more than mild.

Throughout the period from 1989 to 2001, the Veteran's 
schizophrenia was treated with medication and he received follow-
up outpatient treatment at a VA medical center and also at a 
state mental health facility.  The majority of the records show 
that overall the Veteran was stable, alert, oriented, coherent, 
and relevant and denied visual and auditory hallucinations.  
Although on one occasion he related sometimes having suicidal 
ideas, he never indicated that he had a plan and at other visits, 
suicidal or homicidal ideations were not reported or found.  At a 
VA examination in June 1998 a GAF of 65 was assigned which 
demonstrates some mild symptoms.  In addition, after evaluation 
for a VA vocational rehabilitation plan, the Veteran was enrolled 
in an electronics course in August 2000 and completed a one year 
course, with some accommodation.  However, the evidence tends to 
indicate that he voluntarily declined employment assistance 
because he was receiving SSA benefits and hoped to receive VA 
benefits.

At outpatient visits, in September 2000 a GAF score of 55 was 
assigned which demonstrates moderate symptoms and in January 
2001, a GAF score of 50 was assigned which demonstrates the high 
end of the range of serious symptoms.  However, at a VA 
examination in March 2001, a GAF score of 80 was assigned which 
shows transient symptoms.

The Board finds that the records do not show psychotic 
manifestations of such severity to produce definite impairment of 
social and industrial adaptability or symptoms of occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  Although at his February 1991 
hearing, the Veteran testified that he had several symptoms of 
auditory hallucinations, had a breakdown in 1955, and had not 
worked since 1982, the majority of the evidence for the period 
prior to September 7, 2001, shows that the Veteran was stable, 
alert, oriented, coherent, and relevant and denied visual and 
auditory hallucinations, with little to no suicidal or homicidal 
ideations.  Although the Veteran had symptoms of schizophrenia 
during that time, such as some hallucinations, trouble relating 
to others, and anger and depression, his mental health was such 
that he was mostly treated in an outpatient environment every two 
to three months for medication management.  Despite that, in May 
1994, the Veteran's private psychiatrist stated that the Veteran 
was unable to adapt in any social or industrial environment, 
other evidence of record, such as on September 1994 Social and 
Industrial field survey, demonstrate that he lived alone, and 
that he visited with his family.  Various VA examinations, 
including in June 1998, show that he was consistently oriented to 
time and place.  Further, in 2000, the Veteran was able to 
complete vocational rehabilitation services, with some 
accommodation.  That evidence tends to demonstrate that the 
Veteran was able to manage his schizophrenic symptoms throughout 
the late 1980s, the 1990s, and until 2001, so that they were no 
more than mild in degree in that he was able to live alone, 
communicate with others, and pursue training for a new career.  

The evidence shows, however, that although the Veteran 
successfully completed his electronics course, his class ratings 
for July and August 2001 were unsatisfactory and a professor 
wrote in February 2003 that due to the medications taken by the 
Veteran, his work and tests were deficient.  His medications made 
him sleepy and he had headaches and dizziness.

At a VA outpatient visit in September 2001, he was anxious with 
depressed affect and sleepy during most of the interview.  At 
subsequent visits, although he was adequately dressed, 
cooperative, spontaneous, logical, coherent, and relevant, he 
also complained of memory loss and occasionally hearing his name 
and a sensation of somebody walking by his side.  At most visits 
the GAF score assigned was 55 which reflects moderate symptoms.

Accordingly, the RO found that the symptoms manifested in the VA 
outpatient treatment records beginning on September 7, 2001, 
showed an increase in disability which more nearly approximated a 
30 percent rating under the new regulations.  

With regard to whether a rating in excess of 30 percent is 
warranted from September 7, 2001, under the prior regulations, 
the Board finds that the evidence of record does not show 
psychotic manifestations of such severity to produce considerable 
impairment of social and industrial adaptability.  Although he 
reported occasional auditory hallucinations and a sensation that 
someone was near him although he could not see them, on 
evaluation, active hallucinations were not shown.  Therefore, the 
Board finds that a rating in excess of 30 percent was not 
warranted pursuant to the old regulations from September 7, 2001, 
to June 2, 2004..

Under the new regulations, the Board finds that the evidence also 
does not show occupational and social impairment with reduced 
reliability and productivity to warrant a higher rating.  
Although he had impaired judgment and his mood and affect were 
depressed and anxious, the evidence does not show panic attacks, 
flattened affect, speech problems, difficulty in understanding 
complex commands, or impaired abstract thinking.  According to 
his vocational rehabilitation file, he apparently sought out 
whether he was entitled to vocational training and managed to 
attend and complete a one year course.  In addition, he had a 
relationship with his neighbors, though limited, and with his 
family.  Though in May 2004 the Veteran's wife described the 
Veteran's symptoms as causing trouble communicating and stated 
that he would quickly resort to anger, and that those symptoms 
caused their long-term separation, those symptoms are accounted 
for in the 30 percent rating already assigned.  VA treatment 
records in 2003 to 2004 show that the Veteran's psychiatric 
symptoms, such as depression and sleep impairment, caused him to 
experience impaired judgment and thinking, though overall, he was 
described as stable and coherent.  Therefore, the Board finds 
that a rating in excess of 30 percent was not warranted pursuant 
to the new regulations from September 7, 2001, to June 2, 2004.

With regard to whether a rating in excess of 50 percent from June 
3, 2004, is warranted under the prior regulations, the Board 
finds that there was no indication that the Veteran had active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability to warrant a 100 percent rating, or 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability that would warrant a 70 
percent disability rating.  The Veteran was adequately dressed 
and kept.  The majority of the time he was oriented in three 
spheres, although on several occasions, he was mistaken as to the 
date.  His judgment and insight were poor, except in April 2006 
when he had adequate judgment.  His speech and thoughts were 
coherent.  No obsessional rituals were noted.  Although the 
Veteran had difficulty in establishing and maintaining effective 
work and social relationships, the inability to do so was not 
shown.  He interacted appropriately with staff when participating 
in treatment programs, and he and his wife reestablished a joint 
household.  He engaged in conversation with his neighbors and 
welcomed visits from a son and grandchildren.  GAF scores shown 
at outpatient treatment ranged from 50 to 55 which reflect the 
high end of the range of serious to mid-range of moderate.  
Therefore, the Board finds that the evidence does not show severe 
impairment of social and industrial adaptability that would 
warrant a 70 percent disability rating, or active psychotic 
manifestations of such extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
inadaptability to warrant a 100 percent rating.

With regard to whether a rating in excess of 50 percent effective 
from June 3, 2004, is warranted under the revised regulations, 
the Board finds that the evidence does not show that he neglected 
his personal appearance or hygiene, or that he had spatial 
disorientation or obsessional rituals.  The findings show that 
the Veteran was adequately dressed and kept.  The majority of the 
time he was oriented in three spheres, although on several 
occasions, he was mistaken as to the date.  His judgment and 
insight were poor except in April 2006 when he had adequate 
judgment.  His speech and thoughts were coherent.  Although his 
mood was anxious and depressed, it was not shown to affect his 
ability to function independently, appropriately and effectively.  
Although he expressed ideas of not being worth living at an 
examination in early June 2004, he denied suicidal ideation at 
that examination and at a VA examination two days later.  
Suicidal ideation was not shown in other medical records.  
Impaired impulse control was not shown.  No obsessional rituals 
were noted.  Although the Veteran had difficulty in establishing 
and maintaining effective work and social relationships, the 
inability to do so was not shown.  The evidence shows that he 
interacted appropriately with staff when participating in 
treatment programs, he successfully completed a one year 
electronics course, he and his wife had reestablished a joint 
household, he engaged in conversation with his neighbors and 
welcomed visits from a son and grandchildren.  GAF scores shown 
at outpatient treatment ranged from 50 to 55 which reflect the 
high end of the range of serious to mid-range of moderate.  The 
Board finds that those symptoms do not more closely approximate a 
70 percent rating, and thus an increased rating is not warranted.

As to whether a 100 percent schedular disability evaluation is 
warranted under the amended regulations, the examinations do not 
show psychiatric manifestations meeting or approximating the 
requirements for a 100 percent rating.  Although the evidence 
shows at several visits he was mistaken as to the date, he was 
not shown to be disoriented to person or place and the majority 
of the time he was oriented in all three spheres.  At the time of 
the examinations the Veteran was alert and cooperative with the 
interview.  There was no indication of lack of minimal personal 
hygiene.  There is no indication that he had memory loss for 
names of close relatives, own occupation, or own name.  He had no 
persistent delusions or hallucinations or grossly inappropriate 
behavior.  Although he occasionally expressed having thoughts of 
suicide, he never indicated that he had a plan and there is no 
indication that he was a danger of hurting others.  No gross 
impairment in thought processes or communication was indicated.  
The Board finds that those symptoms do not more closely 
approximate a 100 percent rating under the revised regulations.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Here, after careful 
review, the Board finds that the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  In this case, the disability schedule with 
regard to psychiatric illness has sufficiently contemplated the 
Veteran's disability level throughout the appeal.  At each stage 
of the Veteran's disability rating, the Board has found that the 
Veteran's impairment was as disabling as was specifically 
addressed by the Diagnostic Code for rating his disability.  With 
regard to the Veteran's contentions that his psychiatric illness 
caused marked interference with employment, the Board finds that 
the degree of the Veteran's social and occupational impairment 
was adequately compensated.  In other words, the Board finds that 
the Veteran's claim does not create an exceptional disability 
picture.  Further, it has not been shown that the Veteran 
underwent frequent hospitalizations for his service-connected 
disability.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).

In deciding this matter, the Board has considered all the 
evidence consistent with consideration given to staged ratings.  
The Board finds that an initial rating in excess of 10 percent 
for schizophrenia is not warranted prior to September 7, 2001.  
The Board finds that an initial rating in excess of 30 percent 
rating from September 7, 2001, to June 2, 2004, is not warranted.  
The Board further finds that an initial rating in excess of 50 
percent from June 3, 2004, for the Veteran's service-connected 
schizophrenia is not warranted.  The preponderance of the 
evidence is against the Veteran's claim for increased ratings and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in March 2001 and May 2004; 
rating decisions in April 1994, April 1996, and June 2004; a 
statement of the case in August 1994; and supplemental statements 
of the case in September 2000, July 2001, and July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in a supplemental statement 
of the case issued in June 2006.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
schizophrenia, prior to September 7, 2001, is denied.

Entitlement to an initial rating in excess of 30 percent for 
schizophrenia from September 7, 2001, to June 3, 2004, is denied.

Entitlement to an initial rating in excess of 50 percent for 
schizophrenia, from June 3, 2004, is denied.



REMAND

Additional development is necessary prior to further disposition 
of the claim for a TDIU prior to August 23, 2004.   

In September 2004, the RO granted the Veteran's claim for a TDIU, 
effective August 23, 2004, when he filed his formal claim for 
TDIU.  However, the law has since changed so that a claim for 
TDIU is now part of a claim for a higher rating when such claim 
is raised by the record or asserted by the Veteran.  When 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part of the 
claim for benefits for the underlying disability.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Here, because the Veteran 
contended that he has been unable to work throughout the appeal 
period, the Board finds that a claim for TDIU was raised by the 
record and thus consideration of entitlement to a TDIU for the 
period from May 9, 1989, when service connection became effective 
for schizophrenia, until August 23, 2004, is necessary.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be 
considered are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Effective June 3, 2004, the Veteran met the schedular criteria 
for consideration of a TDIU, with a 50 percent disability rating 
for schizophrenia, and a combined disability rating of 80 
percent.  However, for the period prior to June 3, 2004, the 
Veteran did not meet the schedular criteria for consideration of 
a TDIU.

In this case, the record shows a number of findings throughout 
the pendency of the appeal that the Veteran was totally disabled 
due to his psychiatric illness.  In that regard, in May 1990 and 
in May 1994, that Veteran's private psychiatrist concluded that 
the Veteran was not able to complete any work and would never be 
able to work.  A January 1995 insurance claim shows a psychiatric 
finding that the Veteran was totally disabled from any occupation 
and would never be able to resume work.

However, the record also demonstrates that in March 2000, the 
Veteran received vocational counseling from the VA and in August 
2001, he completed a course in electronic mechanics, with some 
accommodation.  Then, on June 2004 VA psychiatric examination, 
the examiner determined that the Veteran had moderate symptoms 
and moderate difficulty in social and occupational functioning, 
but that he was not totally disabled. 

In this case, a VA examiner has yet been asked to render an 
opinion as to the overall effect of the Veteran's service-
connected disabilities alone on his ability to obtain and retain 
employment prior to August 23, 2004.  Therefore, a retrospective 
opinion regarding the Veteran's employability during that period 
should be obtained on remand.  Chotta v. Peake, 22 Vet. App. 80 
(2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (duty to assist 
may include development of medical evidence through a 
retrospective medical evaluation where there is a lack of medical 
evidence for the time period being rated).
  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a retrospective 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability for the period prior to 
August 23, 2004.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities, 
both singly and jointly, on the Veteran's 
employability.  The examiner should opine as 
to whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's service-connected disabilities 
(schizophrenia, psoriasis, and psoriatic 
arthritis of the cervical and lumbar spine, 
right and left wrist, all digits of the right 
and left hands, and right and left foot), 
without consideration of his non-service-
connected disabilities, rendered him unable 
to secure or follow a substantially gainful 
occupation prior to August 23, 2004.  The 
examiner should review the claims folder and 
the examination report should indicate that 
review.

2.  Then, readjudicate the claim for 
eligibility for a TDIU rating prior to August 
23, 2004.  Consider whether referral to the 
Director of the Compensation and Pension 
service for consideration on an 
extraschedular basis is warranted for the 
period prior to June 3, 2004.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


